                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

COREY L. DIAMOND,                          )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CA 19-935-CG-MU
                                           )
ALABAMA DEPARTMENT OF                      )
LABOR,                                     )
                                           )
       Defendant.                          )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated January 9,

2020 is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 3rd day of February, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
